DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 11, 15, and 18 are acknowledged.

Election/Restrictions
Amended claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
	This application contains claims directed to the following patentably distinct species:

	Species III:
Wherein the second layer of the second ply contains cellulose nanoparticles in an amount different from the amount within the first layer (claims 16)
Wherein the second layer of the second ply does not contain cellulose nanoparticles (claim 17)
Wherein the second layer of the second ply contains cellulose nanoparticles in an amount the same from the amount within the first layer (claims 18 and 19)

	The species are independent or distinct because they recite mutually exclusive amounts of the cellulose nanoparticles within the second ply. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e., please select one of A-C from Species III), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5-11, and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species have acquired a separate status in the art due to their recognized divergent subject matter; 
the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one species would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  The status identifier is not correct. Claims 11 and 15 have been amended but the status identifier presents the claims are “original”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Dorris et al. (US 2017/0282467).
	Regarding claim 1, Dorris discloses a composite comprising a sheet in a contacting face-to-face relationship with another sheet (Fig. 1) the layers comprising cellulose filaments, fillers and optionally mixed reinforcing fibers (0002 and Fig. 1). The reinforcing fibers including cellulose-based fibers, wood fibers, natural fibers, glass fibers, aramid fibers, carbon fibers, and mixtures thereof (0092). The cellulose filaments including a width of from about 30 nm to about 500 nm (0077), as applicant defines “cellulose nanoparticles” as particles having at least one dimension in the nanoscale (see specification 0025), the cellulose filaments of Dorris are viewed as the claimed cellulose nanoparticles. The amount of cellulose nanoparticles ranging from 5 to about 25% based on total weight of the layer (0089), anticipating the claimed amount from about 0.05 percent to about 20 percent by weight.
	Regarding claim 4, Dorris discloses the composite sheet including one other sheet that is different from the at least one sheet and does not include any intentionally added cellulose nanoparticles (0126).
	Regarding claim 5, Dorris does not disclose the first layer of said at least two layers formed in contact with a forming surface of a paper making machine during production, however, this is product by process language. Dorris teaches a fibrous structure as claimed and it is not seen how a forming surface of a paper making machine changes the structure of the layer. Thus, the above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the 
	Regarding claim 6, Dorris discloses from about 5 to about 25% by weight cellulose filaments, anticipating the claimed about 0.1 to about 5 percent by weight.
	Regarding claim 7, Dorris teaches the cellulose filaments being high aspect ratio (0077).
	Regarding claim 11, Dorris discloses composite having a machine and cross-machine direction orthogonal and co-planar thereto (Fig. 1) comprising a sheet in face-to-face relationship with another sheet (Fig. 1). As can be seen from Fig. 1, three sheets are present, here the first and second sheet are viewed as the first ply comprising at least two layers. The plies comprising cellulose filaments, fillers and optionally mixed reinforcing fibers (0002 and Fig. 1). The reinforcing fibers including cellulose-based fibers, wood fibers, natural fibers, glass fibers, aramid fibers, carbon fibers, and mixtures thereof (0092). The cellulose filaments including a width of from about 30 nm to about 500 nm (0077), as applicant defines “cellulose nanoparticles” as particles 
	Regarding claim 13, Dorris discloses the composite including one other sheet that is different from the at least one sheet and does not include cellulose nanoparticles (0126), and thus comprises a different amount by weight of cellulose nanoparticles (i.e., 0) from the amount by weight of the cellulose nanoparticles within the first layer.
	Regarding the ranges discussed in claims 1, 6, and 11, prior art which teaches a range within or touching the claimed range anticipates the prior art range MPEP 2131.03(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims and 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorris.
	Regarding claims 15, Dorris discloses the composite comprising a plurality of sheets each sheet comprising cellulose filaments, filers, and reinforcing fibers 
	Regarding claim 16, Dorris discloses the composite including one other sheet that is different from the at least one sheet and does not include cellulose nanoparticles (0126), and thus comprises a different amount by weight of cellulose nanoparticles (i.e., 0) from the amount by weight of the cellulose nanoparticles within the first layer.

Response to Arguments
Applicant’s claim amendments filed 01/22/2022 have been entered. Accordingly, the Claims objections of claims 8-10 and 18 and 35 U.S.C. 112(b) rejections of claims 1, 4-7, 15-16, and 18 are withdrawn.

Applicant’s arguments filed 01/22/2022 have been fully considered but they are not persuasive. Applicant argues the sheets of Dorris are equivalent to what applicant calls and has defined as a ply and thus Dorris fails to teach of suggest the layers as claimed. Applicant argues that because the sheets are laminated together they are different from a structure comprise of structural fibrous layers and do not teach mixing that occurs at the interface of the layers comprising the ply.
	Applicant defines a layer as meaning a portion of a ply comprising natural or man-made fibers, fillers, and/or other required additives, having some thickness (see Applicant’s specification paragraph 0043). A ply is defined as a fibrous substrate that contains one or more layers (see Applicant’s specification paragraph 0045). Dorris discloses a composite material comprising at least one sheet comprising cellulose filaments, fillers, and reinforcing fibers (0019), the sheet further including a mat (0078) and thus having some thickness. As the sheet of Dorris meets all of the required features of a layer as defined by applicant, a sheet is viewed as a layer as claimed. Dorris teaches the composite including a plurality of sheets (0118), thus any combination of one or more sheets is analogous to a ply as defined by applicant. While applicant appears to point to other structural differences (i.e., mixing of the fibrous In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues that the distribution of cellulose filaments in each sheet of Dorris is homogeneous however the claimed cellulose nano-filaments are clearly heterogeneous through the claimed plies.
	The examiner respectfully disagrees. As discussed above each sheet is analogous to a defined layer and not a ply. Dorris teaches that individual sheets may have different materials including at least one other sheet that is different from the at least one other sheet and does not comprise cellulose nanoparticles (0126). Thus, clearly a plurality of sheets may include different distributions of cellulose nano-filaments meeting the heterogenous distribution as argued by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781